Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-24 have been examined.
This action is made FINAL.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Baessler et al. [US 20100174713 A1, 2010-07-08] in view of Nathanson [US 20120190432 A1], further in view of Ge et al. [US 20150081449 A1, 2015-03-19].

With respect to claims 1, 8 and 15, the claims limitations of the method, system and computer-readable program code comprising: 
receiving, by an executable application associated with a web browser on a computer system, a user selection of a reference to a business entity within contents of a web page being displayed by the web browser during a user browsing session ([0031] FIG. 4, a web browser 400 incorporating (Enhanced Content Browsing ECB). Web page 401 is viewed by a user in web browser 400. Highlighted terms, such as term 402 ("IBM") in web page 401, are tagged by one or more analysis services. When term 402 is activated by, for example, a mouse-over);
generating, by the executable application using the user-selected reference to the business entity, a retrieval request for a third-party potential lead generation information source for the selected business entity ([0031] information regarding term 402 is displayed in action panel 403 on the left-hand side of web browser 400. In this example, the information displayed in action panel 402 is retrieved from BluePedia, which is an online resource containing information about IBM); 
retrieving, by the executable application, information for the business entity from the third-party potential lead generation information source ([0031] the information from BluePedia is looked up on demand when, for example, a user moves the mouse over a tagged term. At that time, the action service contacts BluePedia, retrieving the requested information on the fly); and
causing, by the executable application, an object to be displayed by the web browser, the object including fields of the information for the business entity ([0032-0033] FIG. 5, a web browser 500 incorporating ECB; as shown in FIG. 5, term 502 ("Michael Baessler") in web page 501 is tagged by an analysis service, and employee information regarding term 502 is displayed in action panel 503.
FIG. 6, a web browser 600 incorporating ECB. Terms 601 (employee information for "Sebastian Nelke") is tagged by an analysis service, and the associated action service offers the user the option to add the highlighted term to Lotus Notes contacts, or create a new business partner in SAP CRM, in action panel 602). 
Baessler does not teach:
transmitting, by the executable application, instructions to store the information comprising potential lead generation information for the business entity from the third-party potential lead generation information source into an on-demand database comprising a customer relationship management database storing lead information associated with business entities, based on a user input.
Nathanson teaches transmitting, by the executable application, instructions to store the information comprising potential lead generation information for the business entity from the third-party potential lead generation information source into an on-demand database ([0039] when the user clicks on that link, the link passes along information about the field as a link parameter (e.g., a URL parameter), including the unique ID of the data object and the name of the field. The unique identity of the data object field is saved with the completed wager (the expected value of a data field at some future date or condition). The creation module 210 may also suitably format and display the proposed wager to other users or the community) comprising a customer relationship management database storing lead information associated with business entities, based on a user input ([0019] each virtual application 128 (e.g., virtual applications 128A and 128B) is suitably generated at run-time using a common application platform 110 that securely provides access to the data 132 in the database 130 for each of the various tenants subscribing to the system 100. In accordance with one non-limiting example, the system 100 may be implemented in the form of a multi-tenant CRM system that can support any number of authenticated users of multiple tenants).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Baessler with storing retried business information of Nathanson. Such a modification would provide obtaining the requested data  from the database as needed (Nathanson [0031]).
Baessler as modified by Nathanson does not teach:
the reference to the business entity having a highlighting that is different from references to business entities associated with records in a customer relationship management database, the reference to the business entity not having an association with any records in the customer relationship management database.
Ge teaches the reference to the business entity having a highlighting that is different from references to business entities associated with records in a customer relationship management database, the reference to the business entity not having an association with any records in the customer relationship management database ([0043] a newsfeed manager 110 selectively provides content to users of a social networking system 100 and records the consumption of content by users using view state objects 120 for the users of the social networking system 100. View state objects 120 are stored in the view state store 220 and are associated with user profile objects 102 stored in the user profile store 206. As new newsfeed stories are generated for a user by the newsfeed manager 110, the newsfeed stories are ranked by the newsfeed ranking module 114 and stored in the newsfeed story store 218. The newsfeed manager 110 may communicate with user devices 202 through the web server 208 and network 204 to provide content to users of the social networking system 100 (e.g. selects newsfeed stories that have been highlighted). In one embodiment, a newsfeed manager 110 may provide content through a social plug-in, such as an iFrame, to an external website 216 to provide content posted on the social networking system 100 about an entity associated with the external website 216. As an example, a business entity that creates a page on the social networking system 100 may desire to publish the content items posted on the page's newsfeed in the social networking system to an external website 216 via a social plug-in installed on the external website 216.
[0056] a newsfeed story highlighting module 308 selects newsfeed stories that have been highlighted by the newsfeed ranking module 114 as highly relevant stories for a viewing user. Highlighted stories may be displayed in a newsfeed more prominently above other newsfeed stories and may also be rendered in a different color or background to denote that the stories have been highlighted).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Baessler as modified by Nathanson with storing new third-party business information of Ge. Such a modification would provide users with consumption of numerous incoming content items (Ge [0004]).

With respect to dependent claim 2, Baessler as modified by Nathanson and Ge further teaches determining, by the executable application, whether the business entity is associated with at least one record stored in the on-demand database (Nathanson [0041] the resolution module 230 will initiate a data query with the query generator 114 to retrieve the current value of the data field stored as part of the data object in database 130. The resolution module 230 may receive an indication about a modification of the data field. In such a scenario, the resolution module 230 may evaluate the modification to determine if the modification suggests the success or failure of the wager).

With respect to dependent claim 3, Baessler as modified by Nathanson and Ge further teaches causing, by the executable application, a notification to be displayed by the web browser based on the determination that any business entity is associated with at least one record stored in the on-demand database (Nathanson [0040] the counter-party module 220 may further notify the first user about the completed wager and display the completed wager to the first user, the second user, and other members of the community in, for example, the original data object display/page, the news feed, email, SMS, and the like).

With respect to dependent claim 4, Baessler as modified by Nathanson and Ge further teaches wherein the instructions to store the information associated with the business entity in the on-demand database includes an instruction to: 
update the at least one record associated with the business entity with the information based on a determination that any business entity is associated with the at least one record stored in the on-demand database (Nathanson [0041] the resolution module 230 will initiate a data query with the query generator 114 to retrieve the current value of the data field stored as part of the data object in database 130. The resolution module 230 may receive an indication about a modification of the data field); and 
create a new record in the database and store the information in the new record based on the determination that the business entity is not associated with the at least one record stored in the on-demand database (Nathanson [0050] the user interface 300 (FIG. 3) may structure the display 400 in the form of, for example, a news feed or other form of social network in which users of the community may interact with one another by posting and commenting on information items (e.g., items 410 and 420). Items 410 and 420 may be generated for a particular user, e.g., as a new feed that displays shows data objects of interest to the user, posts by that user, posts by user users to that user, posts where that user is mentioned, posts to groups the user is a part of, auto-generated posts produced by actions the user took, etc.).

With respect to dependent claim 6, Baessler as modified by Nathanson and Ge further teaches for the user browsing session: receiving, by the executable application, the authentication information from the user; transmitting, by the executable application, the authentication information to the database; receiving, by the executable application, a confirmation of authentication of the user from the database, the authentication of the user providing the executable application access to a plurality of records stored in the database (Nathanson [0026] upon initial engagement with the application platform 110, the user authorization module 118 prompts and receives identification from the user devices 140 and 142. Such identification may include, for example, user names and passwords such that the user authorization module 118 may authorize or prevent further access by the potential user. For example, the user may authenticate his or her identity to the authorization module 118 to obtain a session identifier that identifies the user in subsequent communications with the server 102).

With respect to dependent claim 7, Baessler as modified by Nathanson and Ge further teaches wherein the object to be displayed by the web browser is a display element separate from the web page and being displayed by the web browser (Nathanson [0055] reference is briefly made to FIG. 7, which is a prediction entry interface 500 for the wager selection 412 of the item 410 of FIG. 4 or the wager selection 618 of FIG. 6 in accordance with an exemplary embodiment. As noted above, the item 410 and/or wager selection 618 represent the data object of Company A and the data field corresponding to the number of employees, e.g., 10 current employees in this example. As such, the prediction entry interface 700 includes a user interface that displays the object name 710, the data field location 720, the wager amount 730, the predicted value 740, and the evaluation condition 730. In this embodiment, the wager amount 730, the predicted value 740, and the evaluation condition 750 may be edited by the user in the prediction entry interface 700).

Regarding claims 9-11, 13, 14, 16-18 and 20; the instant claims recite substantially same limitations as the above-rejected claims 1-7 and are therefore rejected under the same prior-art teachings.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over by Baessler in view of Nathanson and Ge, as applied to claims 1, 8 and 15, feather in view of Hess et al. [US 2015/0100594 A1, September 30, 2014].

With respect to dependent claim 5, Nathanson as modified by Baessler does not teach wherein updating the at least one record associated with the business entity includes creating a new version of the at least one record, the new version of the at least one record including a timestamp indicating the time the record was stored.
Hess teaches wherein updating the at least one record associated with the business entity includes creating a new version of the at least one record, the new version of the at least one record including a timestamp indicating the time the record was stored ([0052] the system retrieves and maintains a metadata repository in XBRL database 270, within the system and server 110, by regularly accessing the SEC site, or other suitable source, for XBRL data retrieval and updating the XBRL database 270 with live data. By retrieving, processing, and locally storing XBRL data. See table 1 for individual timestamps of the stored records).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Baessler as modified by Nathanson with storing updated information including live data of Hess. Such a modification would provide the user with the accurate updated data (Hess [0053]).

Regarding claims 12 and 19; the instant claims recite substantially same limitations as the above-rejected claim 5 and are therefore rejected under the same prior-art teachings.
Response to Amendment
In response to the 02/04/2022 office action claims 1, 3, 4, 8, 10, 11, 15, 17 and 18 have been amended, no new claim has been added, and no claim has been cancelled. Claims 1-20 are currently pending and stand rejected.

Response to Arguments
Applicant’s remarks filed on 05/03/2022 have been considered. 
The arguments are drawn to the newly recited limitations. The new ground of rejection as necessitated by the amendment is presented herein.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155. The examiner can normally be reached Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/KRIS E MACKES/Primary Examiner, Art Unit 2153